Citation Nr: 1034843	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-28 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to the assignment of an initial disability rating in 
excess of 50 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from February 1968 to February 1971, to include combat duty in 
Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection and assigned a 30 
percent rating for the veteran's PTSD, effective from the date of 
receipt of the original claim for service connection (May 14, 
2002).  After the Veteran filed a timely disagreement with that 
rating, a May 2004 RO rating decision increased the evaluation to 
50 percent, effective from May 14, 2002.

As a 50 percent evaluation for PTSD is not the maximum rating 
available for this disability, and the veteran has not indicated 
his satisfaction with the current rating or withdrawn his claim, 
the appeal continues.  AB v. Brown, 6 Vet App. 35 (1993).

The Board remanded this matter in April 2007 for further 
development.  Such has been completed and this matter is returned 
to the Board for further consideration.  


FINDING OF FACT

The impairment from the Veteran's service-connected PTSD most 
closely approximates occupational and social impairment with 
reduced reliability and productivity, but not with deficiencies 
in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran filed his service connection claim in 
May 2002, which was adjudicated in a November 2002 rating.  He 
was notified of the provisions of the VCAA by the RO in a June 
2002 pre-rating letter which described the evidence necessary to 
substantiate a claim for service connection, the VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and provided 
other pertinent information regarding VCAA.  The United States 
Court of Appeals for Veterans Claims (Court) has held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007); Dingess, 19 Vet. App. at 491.  Even so, in post-
rating letters dated in March 2006 and April 2007 the Veteran was 
informed of what was needed to substantiate his higher rating 
claim.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in February 2010.  Hence, 
while some of this notice was provided after the initial rating 
action on appeal, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or an SSOC, is sufficient to cure a 
timing defect).  Thus, any VCAA notice error in regard to the 
issue decided herein is deemed harmless and does not preclude 
appellate consideration of the matter decided on appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims file.  VA and 
private medical records were obtained.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  An examination was performed for VA in 
December 2009, and it is sufficient for rating purposes.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claim for a higher disability rating, 
the avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the issue decided in this decision.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. § 
4.1 requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work. 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"staged ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A decision of the Court has held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where 
the evidence contains factual findings that demonstrate distinct 
time periods in which the service- connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Codes 9411, found at 38 C.F.R. § 4.130 
(2009).  A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 38 C.F.R. § 4.130.  A 50 
percent rating is assigned under when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation, is warranted for the following symptoms:  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 .  GAF scores of 61 
to 70 are indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school). Id.  Scores of 21-30 indicate that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular rating.  
The Court stated that the analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  The Court also found it appropriate to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.

The Veteran claims his disability due to PTSD is more severe than 
the represented by the criteria for the 50 percent initial rating 
currently in effect.  

The report of an August 2002 VA examination for PTSD indicated 
that the Veteran arrived on time and was clean and groomed.  He 
was oriented to time, place and purpose of the examination.  He 
had an above average fund of knowledge.  His speech was normal in 
rhythm, although mildly lower than normal.  He had clearly 
organized cognitions and directed appropriately to the topic at 
all times.  He had no evidence of psychosis or delusional 
disorder.  There were no loose associations and eye contact was 
appropriate.  His affect was mildly restricted and his mood was 
mildly dysthymic.  His pre and post service history was discussed 
and he was noted to have worked for an aluminum company from 1971 
to 1990 and then was unemployed for 2 years.  He then worked in 
sales at a rubber company from 1992 to the present time.  He was 
noted to have sought counseling at a Vet Center in Seattle in May 
2002.  

His combat stressors were discussed and confirmed as life 
threatening.  He reported episodic thoughts and recollections 
that caused mild anxiety.  He primarily tried to think about the 
good things rather than the bad.  He reported episodic sleep 
disturbance, with upwards of 4 hours sleep per night.  Intrusive 
thoughts and recollections caused mixed affect response, 
primarily anxiety.  He had evidence of avoidance of traumatic 
stimuli primarily indicated by repression and avoidance of 
conversations and activity which could recall previous traumas.  
There was also evidence of emotional change indicated by 
moderately restricted range of affect, and an inability to feel 
strong emotions.  He did have long term plans although he 
appeared to not fully appreciate positive expectation for future 
events.  He had evidence of hyperarousal indicated by sleep 
disturbance, and mild irritability in social setting.  These 
symptoms were clinically significant in that the indicated mild 
symptoms of PTSD.  The overall impact of his psychiatric distress 
would pose little difficulties to him in occupational settings, 
although they have lasted more than one month.  He was diagnosed 
with PTSD, chronic, mild severity and dysthymic disorder, of mild 
severity secondary to PTSD.  His GAF score was 61.  He was 
competent to manage his affairs.  Again it was said that the 
overall impact of his psychiatric distress would cause at most 
mild difficulties in occupational settings.  

VA records from 2002 to 2003 revealed that he would be assessed 
for possible PTSD in April 2002, although he denied experiencing 
symptoms of PTSD.  In September 2003 he felt he might need to see 
someone.  He reported great difficulty sleeping and a that he had 
a hard time falling asleep.  He continued to work although he 
always left early.  He had no relationships for 15 years.  The 
doctor tried to provide psychiatric testing to measure the degree 
of PTSD symptoms, but the Veteran downplayed the symptoms.  He 
said he always tried to look on the bright side of things, 
although the counselor felt his defenses were beginning to 
shatter.  He was assessed with rule out PTSD.  

In October 2003 he was seen by individual psychotherapy and 
reported a hard time opening up.  He reported he was always a 
loner type and did not express his feelings and did not want to 
feel emotion.  He noted that he did not want to talk to anyone 
about anything, and even when married, he did not have a 
relationship.  He had difficulty sleeping and did not want to 
sleep.   His only social contact was with co-workers.  His 
supervisor told him he had a hard time getting along with people.  
He showed signs of sleep disturbance, distressing thoughts, and 
avoidance of thoughts and feelings that might remind him of 
experiences.  When asked about the disparity between this report 
and his statements in prior evaluations in April 2002, he 
indicated that he tried avoiding these issues and avoiding 
opening up to people.  He was starting to see how much this was 
impacting his life.  Again he reported trying not to focus on 
negative things, but rather on the positive.  He suggested that 
if he had been tested for PTSD last year he would have scored 
better because he did not want the examiner to know the full 
extent of his symptoms.  He did appear to meet the full criteria 
for PTSD and only had recently reached a stage where he sees the 
negative impact on his life.  He underwent testing the same 
month, and the results met the criteria for PTSD, and he also had 
evidence of severe symptoms of depression secondary to PTSD.  His 
PTSD rating and score sheet gave a GAF score of 45.  

Thereafter the Veteran is shown to have moved to Thailand , and 
notified the Veteran of this in a November 2007 letter, which 
said that he lost his job in 2004 and was not able to find 
another one.  He was upset because no one wanted to give him a 
job because he was 55 years old at the time.  He said he could 
not make ends meet on his VA benefits so he moved to Thailand to 
live.  He said he had no job and intended to stay.  He felt that 
he fit in better in Thailand.  

In December 2009, the Veteran underwent private psychiatric 
testing and evaluation for VA purposes, by a private psychologist 
and psychiatrist in Thailand.  The psychologist administered 
testing, and interviewed the Veteran.  He was noted to have 2 
marriages and 2 children.  He was noted to have been mildly 
dysthymic and unwilling to converse with anyone after the war.  
Mental status examination revealed he was intact to person, 
place, time and situation.  He was well groomed and had 
appropriate eye contact.  His speech was fluent without any 
obvious motor difficulties.  He had appropriate affect but looked 
tired.  His history was presented in a clear, coherent manner.  
He had normal recall of recent and remote events.  He sometimes 
did not understand task instructions but could do the task if the 
instructions were repeated.  He was noted to be clumsy on tasks 
he found difficult.  He had no unusual impulsivity and was able 
to put forth a consistent effort on the evaluation.  The summary 
and impression was that he was a 60 year old individual whose 
long standing general level of ability was in the low average to 
average range.  His performance was consistent with expectations 
on all measures administered except for average performance on 
working memory.  He performed within expectation on verbal 
abilities, matrix reasoning and most measures of memory.  His 
performance was mildly impaired on executive function and visual 
construction.  All memory skills were in the low average range.  
He had severe symptoms of depression and moderate anxiety on 
testing.  He had suicidal ideations but no plans to carry it out.  
Tests also showed a good deal of fear in his personality profile.  
He tended to be introverted and socially withdrawn.  He stayed 
interpersonally distant and had superficial signs of depression, 
anxiety and low self esteem, and ego weakness found in the 
projective tests.  

The examination done by the psychiatrist for VA purposes in 
December 2009 noted that the Veteran was not sure of the actual 
purpose of the examination and was told it was for VA purposes to 
evaluate his PTSD symptoms.  He related his medical and combat 
history.  His work history included working for an aluminum 
company for 20 years, during which time he was married but felt 
distant from others.  During this time he had nightmares that 
woke him up at night and was also irritable and yelled very 
easily.  He was fired from his job at the aluminum company for 
nonperformance and after being unemployed for 2 years, he got a 
job at a rubber company with help from a friend.  He said while 
at the rubber company he only worked 2-3 hours a day and then 
would go home to sleep due to not sleeping well.  He felt he did 
the minimum amount of work required but did not perform as 
expected.  He was eventually fired.  During the period of working 
at the rubber company, he also divorced his first wife.  Also 
during this time he lost vision in his left eye due to 
complications from diabetes and was diagnosed with PTSD.  

He reported that since Vietnam he has had daily thoughts of 
Vietnam, some good and some bad.  He tried to block out the 
thoughts but they were sometimes intrusive.  These thoughts 
caused him to wake up with a start.  He has not slept well since 
Vietnam.  He denied sleep problems prior to Vietnam.  He dreams 
of Vietnam and needed to sleep with the TV on.  Sleeping pills 
did not help and made him sleepy during the day.  He had no 
remissions of symptoms and took no medications.  He reported 
having counseling which was not helpful.  He had no hobbies and 
watched TV all day.  He used no illicit drugs and very little 
alcohol.  He denied a history of violence, and never harmed or 
tried to harm anyone.  He had a history of hitting himself or the 
wall when angry.  He had few thoughts of suicide, but no actual 
plans or attempts.  

Socially he had been married 20 years to an American woman and 
divorced in 1990.  He reported the last 10 years were not good.  
He was single for 15 years until he married a Thai woman in 2005 
after moving to Thailand in 2004.  They had a 4 year old son.  He 
indicated his wife tolerated his desire to be alone.  He had no 
close friends and preferred to be alone, describing himself as a 
loner.  He did not feel close to his family.  His wife was not 
aware he has PTSD.  He was able to care for himself but his wife 
did this for him.  He was not in the best health due to diabetes 
and hypertension with fluctuating levels of control.  

Regarding work, he has not worked for 5 years.  He said that he 
does not work because he was not able to perform up to 
expectations due to being tired and only does minimum work.  This 
was affected by his insomnia which he related to Vietnam.  He 
believed that at age 60 he is unemployable and no longer able to 
work.  

Mental status examination showed no evidence of impairment in 
thought or communications.  He stated clearly what he wanted and 
answered questions appropriately.  There was no history or 
evidence of any hallucinations or delusions.  His behavior was 
appropriate, but he had problems maintaining eye contact.  He 
interacted well during the session.  He had no current suicidal 
or homicidal ideations.  He was dressed in clean clothes and was 
well groomed.  He appeared to have no problems with activities of 
daily living.  He was alert and oriented appropriately with a 
good vocabulary.  He was coherent and relevant.  He denied any 
panic attacks and there were none during the examination.  He had 
low anxiety level during the examination.  He had appropriate 
affect but his mood was dysthymic.  There was no evidence of 
impulse control problems on examination.  He did have significant 
sleep problems nightly which made him tired during the day and 
which he felt was related to loss of his jobs.  

The assessment of the PTSD related the Veteran's belief that his 
desire for social isolations, his job problems, marital problems 
and insomnia were associated with PTSD.  He was noted to show 
some avoidance of discussing things that caused PTSD.  He said 
they brought back unwanted dreams.  He had dysthymia and tried to 
avoid discussions that arouse symptoms.  There was no actual 
physiological arousal on examination.  He had nightly symptoms of 
insomnia and intrusive thoughts nightly and daily.  Several times 
a week he was startled from sleep.  He was able to control 
feelings enough to be around others in casual conversations, but 
not for long.   He avoided social interactions with others 
because it was easier for him to avoid intrusive thoughts.  He 
was diagnosed with PTSD.  There was no Axis II diagnosis.  His 
GAF was from 51-60 due to PTSD.  This was because the PTSD caused 
problems for him with his family and work.  

The examiner's conclusions summarized the symptoms and social and 
occupational impact of the PTSD by reciting the findings as noted 
above.  The examiner also noted that he had no other conditions 
or problems (such as substance abuse) that would appear to 
interfere with his behavior or ability to work, aside from the 
loss of vision in his left eye, which he had been said to have 
adapted to.  The examiner did state that it was unlikely that the 
Veteran would be employable given his age and current chronic 
condition.  

The social and occupational effects of the PTSD were summarized 
as including the loss of several jobs for reasons related to 
PTSD, specifically due to sleep problems which caused him to work 
for short hours and then go home and rest.  He was noted to be 
divorced once and felt distant from his current wife and son.  He 
had mood problems with dysthymia and felt irritable and would 
easily lose his temper.  His PTSD symptoms were deemed to require 
continuous medications.  

Based on a review of the foregoing, the Board finds that a rating 
in excess of 50 percent disabling is not warranted for the 
Veteran's service connected PTSD.  

The Veteran is generally shown to be functioning at a level that 
is not shown to be consistent with occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to psychiatric 
symptoms.  Of note, throughout the pendency of this appeal, the 
Veteran has consistently been shown to be fully oriented, with 
organized thoughts, no evidence of any psychosis, delusional 
disorder, panic disorder or other thought disorder.  He is not 
shown to have any impairment in thought or communication and is 
not shown to have problems with maintaining hygiene or activities 
of daily living.  He is also not shown to have any problems with 
impulse control, nor of suicidal or homicidal inclinations.  

While noted to be somewhat socially introverted and describes 
himself as a loner, he nonetheless is shown to have a history of 
maintaining long term marriages, with the first marriage lasting 
20 years and the second one continuing since 2005.  Aside from 
the social withdrawal, his main symptoms are shown to include 
sleep problems which result in daytime tiredness, and some mood 
disturbances of dysthymia or depressive symptoms.  He is also 
shown to have some minor impairment of executive function and 
visual construction on cognitive testing in December 2009, but 
otherwise was shown to be in the low average to average range in 
his test performance.  Thus no major cognitive impairment from 
PTSD is shown.  

His GAF scores are noted to fluctuate from that of 61 in the 
August 2002 VA examination, when his symptoms were described as 
only causing mild difficulties in occupational settings, to a low 
of 45 in an October 2003 record, and from 51 to 60 in the most 
recent VA examination of December 2009.  Overall, despite the low 
score of 45, the Board finds that the degree of impairment shown 
in the evidence as described above, is more in line with no more 
than moderate impairment, which is contemplated by the higher GAF 
scores between 51-60.  

In sum, the Veteran's symptoms appeared to have only been 
moderate in nature, and did not result in occupational and social 
impairment, with deficiencies in most areas.  Thus the evidence 
does not reflect a rating in excess of 50 percent is warranted 
for PTSD throughout the pendency of this appeal.

Extraschedular Consideration

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.  The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with the Veteran's employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2009).  

In this case, the Rating Schedule is adequate for evaluating the 
Veteran's PTSD.  He is not shown to have been hospitalized 
frequently for this condition, and in fact appears to have never 
been hospitalized for this.  In regard to the impact on his 
ability to work, he is shown by the record to have apparently 
lost jobs due not only due to PTSD, but also to age.  In fact the 
VA examination from February 2009 contained an opinion that he 
was likely unemployable in part due to his age, in addition to 
his chronic condition.  He is also shown to have other 
disabilities affecting his employability, including missing 
vision in one eye.  

Thus, the Veteran's symptoms from PTSD are shown to be adequately 
compensated by the assigned schedular rating, which contemplate 
the impact of his disabilities on both social and occupational 
function.  Accordingly, referral for extraschedular consideration 
is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 50 percent for PTSD is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


